DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       BOOKER T. ROBERTS,
                           Appellant,

                                      v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-889

                              [June 21, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Boober,
Judge; L.T. Case No. 05-6570CF01A.

  Booker T. Roberts, Doral, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.